Affirmed by unpublished PER CURIAM opinion.
Unpolished opinions are not binding precedent in this circuit.
PER CURIAM:
James C. Clark, a federal prisoner, appeals the district court’s order dismissing without prejudice his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Clark v. Levister, No. 5:12-hc-02286-FL (E.D.N.C. Jan. 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.